Citation Nr: 0601126	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  97-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for impotence as a result of a VA cystoscopy 
performed in July 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's attempt to 
reopen his claim of entitlement to service connection from a 
psychiatric disorder.  This case also comes before the Board 
on appeal from a July 2001 rating decision, which denied the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for impotence as a result of a VA cystoscopy 
performed in July 1986.

This case was before the Board previously in November 2003 
when it was remanded for additional development.


REMAND

A review of the claims file shows that the veteran has been 
receiving disability benefits from the Social Security 
Administration since at least 1992.  All records considered 
by that agency in deciding the veteran's claim for disability 
benefits, including a copy of any decision, should be 
obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well); 38 C.F.R. § 3.159(c)(2) 
(2005).

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2005).  It is necessary to obtain a medical 
examination of the veteran along with a supplemental opinion 
as to whether the veteran has residuals of impotence as a 
result of a July 1986 cystoscopy that may be compensated 
under 38 U.S.C.A. § 1151 because no such opinion has been 
obtained.  An examination of the veteran along with an 
opinion were obtained in May 2004; however, the examiner did 
not have records available showing that the veteran underwent 
a cystoscopy in July 1986.

Finally, in the previous remand, the RO was directed to 
obtain records from the VA Office of General Counsel (OGC) 
regarding the veteran's federal tort claim involving the July 
1986 cystoscopy.  The last response in this matter from the 
OGC indicated that the records from OGC existed and that OGC 
would endeavor to forward them to the RO.  Neither records 
nor any additional response was received.  Another attempt to 
obtain these records must be made.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (The veteran has been receiving 
disability benefits since at least 1992.)

2.  Again contact VA's Office of General 
Counsel (the last report of contact was 
in April 2004) and obtain all records 
concerning the veteran's claim pursuant 
to the Federal Tort Claims Act regarding 
a VA cystoscopy in July 1986 (also 
claimed by the veteran as having been in 
1987).  If no such records can be found 
or if such records cannot be provided for 
any reason, ask for specific confirmation 
of that fact with supporting reasoning.

3.  Provide a VA genitourinary 
examination to the veteran to determine 
whether the veteran has additional 
disability, claimed as impotence, as a 
result of undergoing a VA cystoscopy in 
July 1986, which was proximately caused 
by VA's carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault, or by an event 
not reasonably foreseeable.  If the 
physician who conducted a May 2004 VA 
genitourinary examination is available, a 
supplemental examination report by that 
physician may be obtained from that 
physician in lieu of a new examination.

The claims folder, including records and 
informed consent regarding a July 1986 VA 
cystoscopy and the report of a May 2004 
VA genitourinary examination, should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

As background, the Board notes that the 
applicable law provides that a veteran 
may receive compensation for additional 
disability as a result of VA treatment, 
which was proximately caused by (1) VA's 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or (2) an event not 
reasonably foreseeable.

To determine whether additional 
disability exists under the applicable 
law, the veteran's condition immediately 
prior to the beginning of the hospital 
care, medical or surgical treatment, 
examination, training and rehabilitation 
services, or compensated work therapy 
(CWT) program upon which the claim is 
based is compared to his or her condition 
after such care, treatment, examination, 
services, or program has been completed.  
Each involved body part or system is 
considered separately.

The proximate cause of disability is the 
action or event that directly caused the 
disability, as distinguished from a 
remote contributing cause.  To establish 
that carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that (1) the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death and (2) (i) that VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider or (ii) that VA furnished the 
hospital care, medical or surgical 
treatment, or examination without the 
veteran's or, in appropriate cases, the 
veteran's representative's informed 
consent.

Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is to be determined based on what a 
reasonable health care provider would 
have foreseen.  The event need not be 
completely unforeseeable or unimaginable 
but must be one that a reasonable health 
care provider would not have considered 
to be an ordinary risk of the treatment 
provided.  In determining whether an 
event was reasonably foreseeable, VA will 
consider whether the risk of that event 
was the type of risk that a reasonable 
health care provider would have disclosed 
in connection with informed consent 
procedures.

Provide an opinion as to whether the 
veteran has additional disability 
(claimed as impotence or erectile 
dysfunction) due to undergoing a VA 
cystoscopy in July 1986 that was the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar fault on the part of VA in 
furnishing care, or an event not 
reasonably foreseeable.

Use the following language, as may be 
appropriate:  "due to," "more likely 
than not due to" (likelihood greater 
than 50%), "at least as likely as not 
due to" (50%), "less likely than not 
due to" (less than 50% likelihood), or 
"not due to" carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar fault on the part of VA in 
furnishing care, or to an event not 
reasonably foreseeable.

A complete rationale should be provided 
for any opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record (including 
additional evidence submitted by the 
veteran since the issuance of the last 
supplemental statement of the case (SSOC) 
and before the case was returned to the 
Board).  If any benefit sought on appeal 
remains denied, furnish a SSOC to the 
veteran and his representative and give 
them the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

